UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-170715 Apps Genius Corp (Exact name of registrant as specified in its charter) Nevada 27-1517938 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 431 Fairway Drive Suite 260 Deerfield Beach, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (732) 530-1267 Securities registered under Section 12(b) of the Exchange Act: Title of each class registered: Name of each exchange on which registered: None None Securities registered under Section 12(g) of theAct: Common Stock, par value $0.001 (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNox State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter as of June 30, 2012 was$820,565. As ofApril 1, 2013, the registrant had 36,449,372shares of its common stock outstanding. Documents Incorporated by Reference: None. APPS GENIUS CORP FORM 10-K TABLE OF CONTENTS PAGE PART I Item 1. Business 2 Item 1A. Risk Factors 3 Item 1B. Unresolved Staff Comments 3 Item 2. Properties 3 Item 3. Legal Proceedings 3 Item 4. Mine Safety Disclosures 3 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 4 Item 6. Selected Financial Data 5 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 5 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 11 Item 8. Financial Statements and Supplementary Data 12 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 13 Item 9A. Controls and Procedures 13 Item 9B. Other Information. 13 PART III Item 10. Directors, Executive Officers and Corporate Governance 14 Item 11. Executive Compensation 15 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 16 Item 13. Certain Relationships and Related Transactions, and Director Independence 17 Item 14. Principal Accounting Fees and Services 17 PART IV Item 15. Exhibits, Financial Statement Schedules 18 Signatures 19 FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K (this “Report”) contains “forward-looking statements” within the meaning of the Section 27A of the Securities Act, and Section 21E of the Exchange Act. Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. These forward-looking statements are found at various places throughout this Report and include information concerning possible or assumed future results of our operations; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future operations, future cash needs, business plans and future financial results, and any other statements that are not historical facts. From time to time, forward-looking statements also are included in our other periodic reports on Forms 10-Q and 8-K, in our press releases, in our presentations, on our websites and in other materials released to the public.Any or all of the forward-looking statements included in this Report and in any other reports or public statements made by us are not guarantees of future performance and may turn out to be inaccurate. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors.Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this Report. All subsequent written and oral forward-looking statements concerning other matters addressed in this Report and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Report. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. PART I Item 1. Business. Overview App Genuis Corp. (the “Company”, “we”, or “us”) was incorporated in the State of Nevada on December 17, 2009. Initially,the Companydeveloped,marketed, published and distributed social games and software applications that consumers could use on a variety of platforms. Included were such platforms as social networks, wireless devices such as cellular phones and smart phones including the Apple iPhone™ and standalone websites.We released several applications including ‘Bruisers’, a game application for Facebook, ‘My Mad Millions’, a game application for Facebook™, Drama Llama, an application for Facebook™, ‘Slap a Friend’, a game application for the Apple Iphone™, Bed Bug Alert, a utility application for Apple Iphone™ and Crazy Dream Application for Facebook™, Snookify Me! application for Iphone and Android, and Snooki’s Match Game Application for Facebook amongst other games and apps. On October 17, 2011, we entered into an exclusive, worldwide licensing agreement to use Nicole Polizzi’s (known by the stage name “Snooki”) name and likeness in the development of applications and social games (the “Snooki License”).On February 9, 2012, we entered into an agreement Mike Sorrentino, MPS Entertainment, LLC, and Starz Management & PR, LLS (“Starz”) regardinga worldwide licensing agreement, which granted us the right to use Mike Sorrentino (known by the stage name “The Situation”) name and likeness in the development and distribution of social applications and social games. After evaluating their growth potential and revenue, we decided to slow the growth of this business and focus on another business strategy. We have been exploring crowdfunding as a new business strategy. We have not, however, formally discontinued the application development business but we are no longer developing new applications and games.Based upon our evaluation, we expensed the remaining value of the licensing contracts. We changed the focus of our Business Plan to develop and operate a crowdfunding platform.We currently have two vertical sites which have been released and are in operation, www.getfunded.com and www.getgayfunded.com. 2 On April 19, 2012, we acquired the domain name “GetFunded.com” in order to explore potential opportunities in crowdfunding.“Crowdfunding” describes the collective cooperation, attention, and trust by people who network and pool their resources, usually via the Internet, to support efforts initiated by other people or organizations.Crowdfunding can occur for a wide variety of purposes, both for-profit and not-for-profit, including mobile app development, disaster relief, citizen journalism, support of artists by fans, political campaigns, startup company funding, movie or software development, and scientific research.Crowdfunding has experienced a sudden increase in popularity and could become a viable means for start-up companies to raise capital from investors because of the Jumpstart Our Business Startups Act or “JOBS” Act, which was signed into law by President Obama on April 5, 2012.The JOBS Act eases certain securities regulations, particularly for smaller issuers of securities, and creates an exemption from registration under the Securities Act of 1933 for crowdfunding, subject to certain restrictions and qualifications.The SEC had until December 31, 2012 to enact a regulatory system for crowdfunding, however the SEC has not yet created any further regulations regarding crowdfunding. Initially, our Beta version of www.GetFunded.com was open for registration to all businesses.The GetFunded.com platform initially allowed users to donate financially to the development of a wide range of products and services. In our initial release, GetFunded.com allowed users to contribute to a project in exchange for services or products.We have since moved to restrict GetFunded.com to be used solely for the purpose of raising funds for the benefit of 503C non-profit corporations that benefit animals. Additionally, in late December 2012 we launched our second vertical of our crowdfunding platform, www.GetGayFunded.com which is dedicated to thelesbian, gay, bisexual and transgender ("LGBT")community and their causes. Our websites, www.GetFunded.com and www.GetGayFunded.com will position us to be part of crowdfunding when the SEC regulations become effective and entrepreneurs are able to solicit capital from investors through these channels. Crowdfunding has already received a large amount of publicity. Both of our crowdfunding platforms use Amazon payments to process pledges made to individual projects listed on our sites.Our revenue is earned when a project is funded, and Amazon send us our fees at that time. Limited Operating History We have generated a limited financial history and have not previously demonstrated that we will be able to expand our business. Our business is subject to risks inherent in growing an enterprise, including limited capital resources and possible rejection of our business model, sales methods, and Amazon’s continued willingness to process our crowdfunding transactions. Patents and Trademarks In June 2010, we filed a trademark application for My Mad Millions with the United States Patent & Trademark Office under Class 9 (interactive games) and Class 41 (entertainment services). The trademark was registered with the United States patent and Trademark Office on September 13, 2011 as Reg. No. 4,026,890 and will remain in force for 10 years from the date of registration. In January 2011, we filed a trademark application for Angry Turds with the United States Patent & Trademark Office under Class 9 (interactive games). In connection with a settlement and release agreement dated January 15, 2013,we agreed to stop using and abandon the Angry Turd trademark. We have a patent pending for a method and apparatus for gaming reward platforms. The patent was filed on September 22, 2010 and the patent is still pending. We have not filed any other patents or trademarks but may, in the future, determine it is advisable to file trademarks for our other interactive, online applications and games. Employees As of April 1, 2013, we had two (2) part-time employees consisting of our Chief Executive Officer and Chief Financial Officer. Each employee spends approximately 20 hours per week on Company matters. Item 1A. Risk Factors. Smaller reporting companies are not required to provide the information required by this item. Item 1B. Unresolved Staff Comments. Smaller reporting companies are not required to provide the information required by this item. Item 2. Properties. Our principal executive office is located at 431 Fairway Drive, Suite 260, Deerfield Beach, FL 33441 and our telephone number is (732) 530-1267.On Feb 1, 2013 we prepaid twelve months of rent for our principal executive offices, which is currently in effect until January 31, 2014, and we currently pay $100 per month in rent. Item 3. Legal Proceedings. From time to time, we may become involved in various lawsuits and legal proceedings, which arise, in the ordinary course of business. However, litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise from time to time that may harm our business. We are currently not aware of any such legal proceedings or claims that we believe will have a material adverse effect on our business, financial condition or operating results. Item 4. Mine Safety Disclosures. Not applicable. 3 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Our common stock is quoted on the OTCQB under the ticker symbol “APGS.” An OTCQB equity security generally is any equity that is not listed or traded on a national securities exchange. The following table shows, for the periods indicated, the high and low bid prices per share of our common stock as reported by the OTCQB quotation service. These bid prices represent prices quoted by broker-dealers on the OTCQB quotation service. The quotations reflect inter-dealer prices, without retail mark-up, mark-down or commissions, and may not represent actual transactions. The high and low bid prices for trading of our stock for each of the quarters during 2012 and 2011 was as follows: 1st Quarter 2nd Quarter 3rd Quarter 4th Quarter 2012: High $ Low $ 1st Quarter 2nd Quarter 3rd Quarter 4th Quarter 2011: High $ - $ $ $ Low $ - $ $ $ Holders of Capital Stock As of April 1, 2013 there were approximately 32 shareholderss of record of our common stock. Because shares of our common stock are held by depositaries, brokers and other nominees, the number of beneficial holders of our shares is substantially larger than the number of stockholders of record. Stock Option Grants On September 23, 2010, the Company’s board of directors adopted, and the Company’s stockholders approved the Apps Genius Corp Equity Incentive Plan (the “Plan”), which covers 5,000,000 shares of common stock.The purpose of the Plan is to advance the interests of the Company by enhancing the ability of the Company to (i) attract and retain employees and other persons or entities who are in a position to make significant contributions to the success of the Company and its subsidiaries; (ii) reward such persons for such contributions; and (iii) encourage such persons or entities to take into account the long-term interest of the Company through ownership of shares of the Company’s common stock, par value $.0001 per share. The Plan became effective on September 23, 2010 and will terminate on September 23, 2020. Subject to adjustment as provided in the Plan, the aggregate number of shares of common stock reserved for issuance pursuant to awards granted under the Plan shall be five million (5,000,000) shares; provided, however ,that within sixty (60) days of the end of each fiscal year following the adoption of the Plan, the Board, in its discretion, may increase the aggregate number of shares of Common Stock available for issuance under the Plan by an amount not greater than the difference between (i) the number of shares of Common Stock available for issuance under the Plan on the last day of the immediately preceding fiscal year, and (ii) the number of shares of Common Stock equal to 15% of the shares of Common Stock outstanding on the last day of the immediately preceding fiscal year. As of December 31, 2012, no instruments have been granted or issued under the Plan. Dividend Policy Since inception we have not paid any dividends on our ordinary shares. We currently do not anticipate paying any cash dividends in the foreseeable future on our ordinary shares. Although we intend to retain our earnings, if any, to finance the exploration and growth of our business, our Board of Directors will have the discretion to declare and pay dividends in the future. Payment of dividends in the future will depend upon our earnings, capital requirements, and other factors, which our Board of Directors may deem relevant. 4 Item 6. Selected Financial Data. Smaller reporting companies are not required to provide the information required by this item. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following discussion provides information which management believes is relevant to an assessment and understanding of our results of operations and financial condition for the fiscal years ended December 31, 2012, and December 31, 2011. The discussion should be read along with our financial statements and notes thereto contained elsewhere in this Report. The following discussion and analysis contains forward-looking statements, which involve risks and uncertainties. Our actual results may differ significantly from the results, expectations and plans discussed in these forward-looking statements.See “Forward-Looking Statements.” Overview We were incorporated in the State of Nevada on December 17, 2009 as Apps Genius Corp. Initially,the Company developed,marketed, published and distributed social games and software applications that consumers could use on a variety of platforms. Included were such platforms as social networks, wireless devices such as cellular phones and smart phones including the Apple iPhone™ and standalone websites.We released several applications including ‘Bruisers’, a game application for Facebook, ‘My Mad Millions’, a game application for Facebook™, Drama Llama, an application for Facebook™, ‘Slap a Friend’, a game application for the Apple Iphone™, Bed Bug Alert, a utility application for Apple Iphone™ and Crazy Dream Application for Facebook™, Snookify Me! application for Iphone and Android, and Snooki’s Match Game Application for Facebook amongst other games and apps. On October 17, 2011, we entered into an exclusive, worldwide licensing agreement to use Nicole Polizzi’s (known by the stage name “Snooki”) name and likeness in the development of applications and social games (the “Snooki License”). On February 9, 2012, we entered into an agreement Mike Sorrentino, MPS Entertainment, LLC, and Starz Management & PR, LLS (“Starz”) regardinga worldwide licensing agreement, which granted us the right to use Mike Sorrentino (known by the stage name “The Situation”) name and likeness in the development and distribution of social applications and social games. After evaluating their growth potential and revenue, we decided to slow the growth of the business and focus on another business strategy. We havebeen exploring crowdfunding as a new business strategy. We have not, however, formally discontinued the application development business. But, we are no longer developmenting new applications and games. Based upon our evaluation, we expensed the remaining value of the licensing contracts. We changed the focus of our Business Plan to develop and operate a crowdfunding platform.We currently have two vertical sites which have been released and are in operation. On April 19, 2012, we acquired the domain name “GetFunded.com” in order to explore potential opportunities in crowdfunding.“Crowdfunding” describes the collective cooperation, attention, and trust by people who network and pool their resources, usually via the Internet, to support efforts initiated by other people or organizations.Crowdfunding can occur for a wide variety of purposes, both for-profit and not-for-profit, including mobile app development, disaster relief, citizen journalism, support of artists by fans, political campaigns, startup company funding, movie or software development, and scientific research.Crowdfunding has experienced a sudden increase in popularity and could become a viable means for start-up companies to raise capital from investors because of the Jumpstart Our Business Startups Act or “JOBS” Act, which was signed into law by President Obama on April 5, 2012.The JOBS Act eases certain securities regulations, particularly for smaller issuers of securities, and creates an exemption from registration under the Securities Act of 1933 for crowdfunding, subject to certain restrictions and qualifications.The SEC has until December 31, 2012 to enact a regulatory system for crowdfunding, but this could potentially be extended until a later date. Initially, our Beta version of www.GetFunded.com was open for registration to all businesses.The GetFunded.com platform initially allowed users to donate financially to the development of a wide range of products and services. In our initial release, GetFunded.com allowed users to contribute to a project in exchange for services or products.We have since moved to restrict GetFunded.com to be used solely for the purpose of raising funds for the benefit of 503C non-profit corporations that benefit animals. Additionally, in late December 2012 we launched our second vertical of our crowdfunding platform, www.GetGayFunded.com which is dedicated to the LGBT community and their causes. Our website, www.GetFunded.com will position us to be part of crowdfunding when the SEC regulations become effective and entrepreneurs are able to solicit capital from investors through these channels. Crowdfunding has already received a large amount of publicity. Both of our crowdfunding platforms use Amazon payments to process pledges made to individual projects listed on our sites.Our revenue is earned when a project is funded, and Amazon sends us our fees at that time. 5 Revenue Model We monetize our websites through the use of Amazon payments.The revenue derived from the sites is as follows: There are two types of crowdfunding options available on GetGayFunded.com, Fixed and Flex.There is one type on GetFunded.com, which is the Flex option.With the Fixed option, the full amount of funds must be raised.In the event the full amount of funds are not raised, all funds get returned to the persons who contributed and no fees are earned by the Company.With the Flex option, any partial funds would be paid to the person or organization raising the funds, and the company would receive a commission on whatever the amount that was raised. All funds raised on www.GetFunded.com are Flex funds and we receive a commission in the amount of 4% of the proceeds.The project that is raising funds on www.GetGayFunded.com can elect either option; a fixed option in which the Company would receive 4% of the funds raised, or a Flex option in which the Company would receive 9% of the funds raised. Limited Operating History We have generated limited financial history and have not previously demonstrated that we will be able to expand our business. Our business is subject to risks inherent in growing an enterprise, including limited capital resources and possible rejection of our business model and/or sales methods. Results of Operations For the Years Ended December 31, 2012 and 2011 Revenues For the years ended December 31, 2012 and 2011, we recognized revenues of $7,350 and $16,824, respectively, from the sale of games and from advertising, a decrease of $9,474 or 56%.The decrease in revenues was mainly attributable to a decrease in the sale of previously developed applications and advertising revenues and a lack in the development of new games and applications due to a lack of working capital and development activities. During 2013, we do not plan on further developing any new games or applications. Operating Expenses For the year ended December 31, 2012 and 2011, operating expenses amounted to $1,622,584 and $336,319 respectively, an increase of $1,286,265 or 382.45%. Changes in operating expenses consisted of the following: Year ended December 31, Licensing fees and expenses $ $ Research and development Administrative compensation Professional fees Other selling, general and administrative $ $ ● For the year ended December 31, 2012 and 2011, license fees and expenses amounted to $397,986 and $40,672 respectively, an increase of $357,314 or 878.5%.The increase was attributable to the following: 1. On October 17, 2011, we entered into an exclusive, worldwide licensing agreement with NEP Snooki Enterprises, LLC (“NEP”) and Starz Management & PR (“Starz”), which grants us the right to use Nicole Polizzi’s (known by the stage name “Snooki”) name and likeness in the development, manufacture, marketing, sale and distribution of social applications and social games.In consideration for the exclusive license granted by NEP during the initial term, we paid a non-refundable license fee of $55,000 (the “Cash Fee”). In addition, we issued NEP or assignees warrants exercisable for the purchase of 1,100,000 shares of the Company’s common stock at an exercise price equal to $0.31 per share on a for-cash or cashless exercise basis and 70,000 shares of our common stock were issued to Starz. 2. On February 9, 2012, we entered into an exclusive, worldwide licensing agreement (the “MPS License Agreement”) with Mike Sorrentino and MPS Entertainment LLC (“MPS”) and Starz, which grants the Company the right to use Mike Sorrentino’s (known by the stage name “The Situation”) name and likeness in the development, manufacture, marketing, sale and distribution of social applications and social games. In consideration for the exclusive license granted by MPS during the Term, we issued MPS and Starz warrants exercisable for the purchase of an aggregate of 1,100,000 shares of the Company’s common stock at an exercise price equal to $0.23 per share. 6 This increase was also attributable to the expensing of the remaining values of the licensing contracts as we will no longer develop and support the applications under the licensing contracts. ● For the year ended December 31, 2012 and 2011, research and development fees and expenses amounted to $198,705 and $44,860 respectively, an increase of $243,565 or 342.9%. In February 2011, we substantially decreased development activities and in May 2011, we temporarily ceased our research and development activities until we generated sufficient revenues from our current portfolio of products or we were able to raise additional working capital funds from debt or equity financing or loans. In February 2012, pursuant to a Securities Purchase Agreement, we received net proceeds of approximately $825,000 and resumed research & development activities to develop new applications with working capital received from our recent capital raise. In the fourth quarter of 2012, we expect research and development activities to decrease due to limited working capital. ● For the year ended December 31, 2012 and 2011, professional fees amounted to $724,036 and $164,766 respectively, an increase of $559,270 or 339.4%.We expect professional fees to increase as we incur significant costs associated with our public company reporting requirements, costs associated with newly applicable corporate governance requirements, including requirements under the Sarbanes-Oxley Act of 2002 and other rules implemented by the Securities and Exchange Commission. Additionally, during the year ended December 31, 2012, we incurred stock-based professional fees of $533,904 related to business development and investor relations services as compared to $71,694 during the year ended December 31, 2011. ● For the year ended December 31, 2012 and 2011, administrative compensation amounted to $150,000 and $52,025 respectively, increased by $97,975 or 188.3%. In the 2011 period, we reduced administrative compensation due to the lack of working capital.In February 2012, pursuant to a Securities Purchase Agreement, we received net proceeds of approximately $825,000 and resumed the payment of administrative compensation. We expect administrative salaries to increase in 2013 as we increase our operations. ● For the year ended December 31, 2012 and 2011, other selling, general and administrative s amounted to $151,857 and $33,996 respectively, an increase of $117,861 or 346.7%.During the year ended December 31, 2012, we incurred marketing expense of approximately $10,200 in connection with our exhibition and attendance at the 2012 game Developers Conference and other marketing efforts as compared to $200 for the 2011 period. Additionally, for the year ended December 31, 2012, travel expenses increased by approximately $23,000 as compared to the 2011 period. During the year ended December 31, 2012, we paid $60,000 for a domain name which was expensed and included in other selling, general and administrative expenses. Other Income For the years ended December 31, 2012 and 2011, we recognized interest income of $637 and $38, respectively. The increase in interest income was attributable to having a higher cash balance with which to earn interest on. Additionally, for the year ended December 31, 2012 and 2011, we incurred aggregate interest expense of $639 and $2,032 respectively related to outstanding notes payable and related party notes, respectively. Net Loss As a result of the factors described above, our net loss for the years ended December 31, 2012 and 2011 was $1,615,236 and $321,489, or a net loss per common share of $0.05 and $0.01 (basic and diluted), respectively. Liquidity and Capital Resources Liquidity is the ability of a company to generate funds to support its current and future operations, satisfy its obligations, and otherwise operate on an ongoing basis. To date, we have funded our operations through the sale of our common stock. Our primary uses of cash have been for salaries and fees paid to third parties for the development of our products. All funds received have been expended in the furtherance of growing the business and establishing brand portfolios. The following trends are reasonably likely to result in a material decrease in our liquidity over the near to long term: ● An increase in working capital requirements to finance additional product, ● Addition of administrative and sales personnel as the business grows, ● Increases in advertising, public relations and sales promotions for existing and new brands as the company expands within existing markets or enters new markets, ● The cost of being a public company, and ● Capital expenditures to add additional technology. 7 Our net revenues are not sufficient to fund our operating expenses.At April 1, 2013, we had a cash balance of $10,736. Since inception we have funded our operations as follows: ● In 2010, we raised net proceeds of $652,000 from the sale of common stock to fund our operating expenses, pay our obligations, and for working capital purposes. ● In 2011, we borrowed $111,150 ($101,150 from third parties and $10,000 from our chief executive officer) pursuant to note agreements. These funds were used to working capital purposes and to pay the fee for the License Agreement. These notes were unsecured, had interest at 6.0% per annum and were generally due with one year or less of the original note date or within three business days of the closing of a private placement of certain equity securities offered by the Company. In February 2012, the Company raised net proceeds of approximately $825,000 in a private placement as discussed below and these notes and all accrued interest were repaid out of the net proceeds. ● On February 9, 2012, we entered into a securities purchase agreement (the “Securities Purchase Agreement”) with certain accredited investors (the “Investors”) relating to the sale and issuance by us to the Investors of an aggregate of 5,714,286 units, each unit consisting of (i) one share of common stock, par value $0.001 per share (“Common Stock”), of the Company, and (ii) a five-year warrant to purchase one share of Common Stock at an exercise price of $0.25 per share (each, a “Warrant,” and collectively, the “Warrants”).Each unit was sold at a price of $0.175. Pursuant to the Securities Purchase Agreement, on February 14, 2012 (the closing date), we issued 5,714,286 shares of common stock and issued 5,714,286 Warrants for net proceeds to us from the sale of the units, after deducting the placement agent’s fees and offering expenses, of approximately $825,000. We conducted the Offering pursuant to a registration statement on Form S-1 which was declared effective by the Securities and Exchange Commission on February 9, 2012.The Securities Purchase Agreement contains provisions that restrict the Company from issuing, except pursuant to certain exceptions, any Common Stock or Common Stock equivalents involving a Variable Rate Transaction (as that term is defined in the Securities Purchase Agreement) until five years from the closing. We currently have no material commitments for capital expenditures. We will need to raise additional funds, particularly if we are unable to generate positive cash flow as a result of our operations.We estimate that based on current plans and assumptions, that our available cash will be insufficient to satisfy our cash requirements under our present operating expectations. Other than working capital and funds received pursuant to the Securities Purchase Agreement, we presently have no other alternative source of working capital. We have used these funds to fund our operating expenses, pay our obligations, grow our company, and to develop products as required by our License Agreement and for the development of new Apps and games. We will need to raise significant additional capital to fund our operations and to provide working capital for our ongoing operations and obligations. We do not anticipate we will be profitable in 2013.Therefore our future operations may be dependent on our ability to secure additional financing.Financing transactions may include the issuance of equity or debt securities, obtaining credit facilities, or other financing mechanisms. However, the trading price of our common stock and a downturn in the U.S. equity and debt markets could make it more difficult to obtain financing through the issuance of equity or debt securities. Even if we are able to raise the funds required, it is possible that we could incur unexpected costs and expenses, fail to collect amounts owed to us, or experience unexpected cash requirements that would force us to seek alternative financing. Furthermore, if we issue additional equity or debt securities, stockholders may experience additional dilution or the new equity securities may have rights, preferences or privileges senior to those of existing holders of our common stock. The inability to obtain additional capital may restrict our ability to grow and may reduce our ability to continue to conduct business operations. If we are unable to obtain additional financing, we will be required to further curtail our marketing and development plans and possibly cease our operations. We anticipate that depending on market conditions and our plan of operations, we may incur operating losses in the foreseeable future. Therefore, our auditors have raised substantial doubt about our ability to continue as a going concern on their audit opinion for the year ended December 31, 2012. Our liquidity may be negatively impacted by the significant costs associated with our public company reporting requirements, costs associated with newly applicable corporate governance requirements, including requirements under the Sarbanes-Oxley Act of 2002 and other rules implemented by the Securities and Exchange Commission. We expect all of these applicable rules and regulations to significantly increase our legal and financial compliance costs and to make some activities more time consuming and costly. Our estimates use of cash flow forecast within 12 months is outlined below: Description Estimated Cost Selling and marketing expenses $ Research and development activities Professional fees General and administrative Total $ 8 Research and development activities- In May 2011, we temporarily ceased our research and development activities until we generated sufficient revenues from our current portfolio of products or we are able to raise additional working capital funds from debt or equity financing or loans.In February 2012, pursuant to a Securities Purchase Agreement, we received net proceeds of approximately $830,000 and resumed limited development activities. In February 2012, we began limited development activities and we estimate that we will incur cash costs and expenses of approximately $15,000 during the subsequent twelve month period on research and development activities (excluding non-cash stock-based fees). Professional fee - Primarily includes professional fees associated with becoming a public company as summarized as follows: Amount Auditing fees $ Legal fees Other professional fees Total $ General and administrative – Over the next 12 months, we estimate that we will incur general and administrative expenses as follows: Amount Administrative salaries and benefits $ Other Total $ Our operating funds are not sufficient, therefore we will have to scale back our operating plans and it will be unlikely that we will be able to pursue our overall business plan without raising additional working capital. Operating activities For the year ended December 31, 2012 and 2011, net cash flows used in operating activities amounted to $651,153 and $215,700, respectively. For the year ended December 31, 2012, net cash used in operations of $651,153 was primarily attributable to our net losses of $1,615,236 offset by the add back of non-cash items such as depreciation expense of $1,346 and stock based compensation and fees of $874,396, and changes in operating assets and liabilities of $88,341. For the year ended December 31, 2011, net cash used in operations of $215,700 was primarily attributable to our net losses of $321,489 offset by the add back of non-cash items such as depreciation expense of $1,347, stock based compensation of $106,250, and contributed services of $9,000, and changes in operating assets and liabilities of $(10,808). Financing activities For the year ended December 31, 2012 and 2011 net cash flows provided by financing activities was $721,141 and $102,002, respectively. During the year ended December 31, 2012, we received net proceeds from sale of common stock of $838,150 and proceeds from notes payable of $7,500 offset by the payments of notes payable $118,650 and the payment of insurance premium finance payable of $5,859. During the year ended December 31, 2011, we received proceeds from notes payable of $101,150, received proceeds from a note payable – related party of $10,000, and paid $7,500 of deferred financing costs and paid $1,648 of the insurance premium that was financed. 9 Contractual Obligations In the normal course of business, we may have certain fixed contractual obligations and commitments that include future estimated payments. Changes in our business needs, cancellation provisions, changing interest rates, and other factors may result in actual payments differing from the estimates. We cannot provide certainty regarding the timing and amounts of payments. At December 31, 2012, we did not have any material contractual obligations that would require us to pay cash in future periods. Critical Accounting Policies and Estimates While our significant accounting policies are more fully described in Note 1 to our financial statements for the year ended December 31, 2012, we believe that the following accounting policies are the most critical to aid you in fully understanding and evaluating this management discussion and analysis. Our financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. We continually evaluate our estimates, including those related to bad debts, recovery of long-lived assets, income taxes, and the valuation of equity transactions. We base our estimates on historical experience and on various other assumptions that we believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Any future changes to these estimates and assumptions could cause a material change to our reported amounts of revenues, expenses, assets and liabilities. Actual results may differ from these estimates under different assumptions or conditions. We believe the following critical accounting policies affect our more significant judgments and estimates used in the preparation of the financial statements. Software development costs Costs incurred in connection with the development of software products are accounted for in accordance with the Financial Accounting Standards Board Accounting Standards Codification ("ASC") 985“Costs of Software to Be Sold, Leased or Marketed.”Costs incurred prior to the establishment of technological feasibility are charged to research and development expense. Software development costs are capitalized after a product is determined to be technologically feasible and is in the process of being developed for market. Amortization of capitalized software development costs begins upon initial product shipment. Capitalized software development costs are amortized over the estimated life of the related product (generally thirty-six months), using the straight-line method. The Company evaluates its software assets for impairment whenever events or change in circumstances indicate that the carrying amount of such assets may not be recoverable. Recoverability of software assets to be held and used is measured by a comparison of the carrying amount of the asset to the future net undiscounted cash flows expected to be generated by the asset. If such software assets are considered to be impaired, the impairment to be recognized is the excess of the carrying amount over the fair value of the software asset. We have not capitalized any software development costs. Impairment of long-lived assets In accordance with ASC Topic 360, we review long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of the assets may not be fully recoverable, or at least annually. We recognize an impairment loss when the sum of expected undiscounted future cash flows is less than the carrying amount of the asset. The amount of impairment is measured as the difference between the asset’s estimated fair value and its book value. Revenue recognition We recognize revenue when persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the purchase price is fixed or determinable and collectability is reasonably assured.For all revenue sources discussed below, in accordance ASC 605-45 “Principal Agent Considerations”, we recognize revenue net of amounts retained by third party entities pursuant to revenue sharing agreements. Our specific revenue recognition policies are as follows: We recognize revenue from the sale of our social games and mobile applications (“Apps”) when the App is sold and downloaded by the customer and collection is reasonably assured. We recognize revenues from the placement of banner ads on social games and mobile applications upon placement of the banner and when collection is reasonably assured. 10 Some of the our social games contain a virtual currency or point systems that allow users to increase their game playing levels and gain special privileges.Users collect points by moving through the levels, buying them or by completing offers from third-party advertisers that convert into points or virtual currency. When a user completes an offer for one of our third-party advertisers, the advertiser pays us a commission.The commission is recognized as revenue upon completion of the offer and the receipt by us of an electronic confirmation from the advertiser and when collection is reasonably assured.Virtual currency revenue in 2011 and 2010 was insignificant. For revenues generated through Facebook, Facebook enables payments to the Company through their users. Facebook users can make payments on the Facebook Platform by using credit cards or other payment methods available on its website. The primary process for these transactions is through the purchase of Facebook virtual currency. Facebook users then use this virtual currency to purchase virtual and digital goods in games and apps from developers on the Facebook Platform. When a user engages in a payment transaction utilizing the virtual currency to purchase the Company’s applications or games, Facebook will remit to the Company an amount that is based on the total amount of virtual currency redeemed less the processing fee that Facebook charges the Company for the service performed. At such time as the revenue is earned, the Company records as revenue the net amount of the transaction due to the Company from Facebook. Stock-based compensation We account for stock-based instruments issued to employees in accordance with ASC Topic 718. ASC Topic 718 requires companies to recognize in the statement of operations the grant-date fair value of stock options and other equity based compensation issued to employees. We account for non-employee share-based awards in accordance with ASC Topic 505-50. Recent accounting pronouncements Accounting standards that have been issued or proposed by FASB that do not require adoption until a future date are not expected to have a material impact on the financial statements upon adoption. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. Item 7A. Quantitative and Qualitative Disclosures About Market Risk. Smaller reporting companies are not required to provide the information required by this item. 11 Item 8. Financial Statements and Supplementary Data. APPS GENIUS CORP FINANCIAL STATEMENTS December 31, 2012 12 APPS GENIUS CORP FINANCIAL STATEMENTS December 31, 2012 CONTENTS Report of Independent Registered Public Accounting Firm F-2 Financial Statements: Balance Sheets – As of December 31, 2012 and 2011 F-3 Statements of Operations - For the Years Ended December 31, 2012 and 2011 F-4 Statements of Changes in Stockholders’ Equity - For the Years Ended December 31, 2012 and 2011 F-5 Statements of Cash Flows – For the Years Ended December 31, 2012 and 2011 F-6 Notes to Financial Statements F-7 to F-21 F-1 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of: Apps Genius Corp We have audited the accompanying balance sheets of Apps Genius Corp as of December31, 2012 and 2011 and the related statements of operations, changes in stockholders' equity, and cash flows for each of the two years in the period ended December 31, 2012.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Apps Genius Corp as of December 31, 2012 and 2011 and the results of its operations and its cash flows for each of the two years in the period ended December 31, 2012 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern.As discussed in Note 1 to the financial statements, the Company had a net loss and net cash used in operations of $1,615,236 and $651,153, respectively, in 2012, had an accumulated deficit of $2,536,900 at December 31, 2012 and has minimal revenues.These matters raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans as to these matters are also described in Note 1.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Salberg & Company, P.A. SALBERG & COMPANY, P.A. Boca Raton, Florida April 1, 2013 2orporate Blvd., Suite 240 • Boca Raton, FL 33431-7328 Phone: (561) 995-8270 • Toll Free: (866) CPA-8500 • Fax: (561) 995-1920 www.salbergco.com • info@salbergco.com Member National Association of Certified Valuation Analysts • Registered with the PCAOB Member CPA Connect with Affiliated Offices Worldwide • Member AICPA Center for Audit Quality F-2 APPS GENIUS CORP BALANCE SHEETS December 31, December 31, ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable Prepaid expenses - Total Current Assets PROPERTY AND EQUIPMENT, net OTHER ASSETS: Prepaid expenses, net of current portion - Deferred financing costs - Total Other Assets - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Notes payable $ - $ Note payable - related party - Accounts payable Accounts payable - related party Accrued salaries - Accrued expenses Insurance premium finance payable - Due to related party - Total Current Liabilities STOCKHOLDERS' EQUITY: Preferred stock ($0.001 par value; 20,000,000 shares authorized; No shares issued or outstanding at December 31, 2012 and 2011, respectively) - - Common stock ($0.001 par value; 100,000,000 shares authorized; 36,449,372 and 26,521,400 shares issued and outstanding at December 31, 2012 and 2011, respectively) Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See notes to financial statements F-3 APPS GENIUS CORP STATEMENTS OF OPERATIONS For the Years Ended December 31, REVENUES $ $ OPERATING EXPENSES: Licensing fees and expenses Research and development Administrative compensation Professional fees Other selling, general and administrative Total Operating Expenses LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSE): Interest expense ) ) Interest expense - related party ) ) Interest income 38 Total Other Income (Expense) (2
